DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2.26.2020 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lekha Gopalakrishnan (Reg. No. 46,733) on 5.12.2021.
The application has been amended as follows: 
In claim 16, line 1, delete “layer”.
In claim 20, line 2, replace “or” with –and--.

Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest etching a portion of the first layer of semiconductor and the second layer of semiconductor; placing a mask over the etched first and second layers of semiconductors, wherein the 
US 7285823 B2 to Loechelt et al. discloses depositing a nucleation layer (14) on a substrate (12, Fig. 2); forming a trench (122) in the nucleation layer that exposes a portion of the substrate (Fig. 2); growing a first layer of semiconductor (23) and a second layer of semiconductor (26), wherein the first layer of semiconductor is grown in the trench and contacts the substrate (Fig. 3). 
US 9287371 B2 to Moens et al. depositing a nucleation layer (14) on a substrate (12, Fig. 1); forming a trench (22) in the nucleation layer that exposes a portion of the substrate (Fig. 1); forming a first layer of semiconductor (221) and a second layer of semiconductor (222), wherein the first layer of semiconductor is formed in the trench and contacts the substrate (Fig. 1); and, forming a first end layer of semiconductor (one 223) and a second end layer of semiconductor (another 223), wherein the first end layer of semiconductor is adjacent (near) to a first end of the first layer of semiconductor and a first end of the second layer of semiconductor, and wherein the second end layer of semiconductor is adjacent (near) to a second end of the first layer of semiconductor and a second end of the second layer of semiconductor.
However, none of the prior art of record discloses or suggests the claimed invention of claim 13 as addressed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.